May 21, 2015




                                JUDGMENT

                The Fourteenth Court of Appeals
                  EX PARTE ANTONIO MCGUIRE, Relator

NO. 14-14-01010-CR

                    ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on December 11, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order this decision certified below for observance.